 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1119 
In the House of Representatives, U. S., 
 
March 21, 2010 
 
RESOLUTION 
Expressing the sense of the House of Representatives that all Americans should participate in a moment of silence to reflect upon the service and sacrifice of members of the United States Armed Forces both at home and abroad. 
 
 
Whereas it was through the brave and noble efforts of the Nation’s forefathers that the United States first gained freedom and became a sovereign nation; 
Whereas there are more than 1,471,000 active component and more than 1,111,200 reserve component members of the Armed Forces serving the Nation in support and defense of the freedom that all Americans cherish; 
Whereas the members of the Armed Forces deserve the utmost respect and admiration of their fellow Americans for putting their lives in danger for the sake of the freedoms enjoyed by all Americans; 
Whereas the families of members of the Armed Forces make sacrifices commensurate with the men and women of the Armed Forces; 
Whereas members of the Armed Forces are defending freedom and democracy around the globe and are playing a vital role in protecting the safety and security of all Americans; 
Whereas the Nation officially celebrates and honors the accomplishments and sacrifices of veterans, patriots, and leaders who fought for freedom, this resolution pays tribute to those who currently serve in the Armed Forces; 
Whereas all Americans should participate in a moment of silence to support our troops and their families; and  
Whereas March 26, 2010, is designated as National Support Our Troops Day: Now, therefore, be it 
 
That it is the sense of the House of Representatives that all Americans should participate in a moment of silence to reflect upon the service and sacrifice of members of the United States Armed Forces both at home and abroad, and their families.  
 
Lorraine C. Miller,Clerk. 
